Citation Nr: 1234285	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before April 19, 2012 and a rating higher than 40 percent from April 19, 2012 for chronic low back strain. 

2.  Entitlement to a rating higher than 10 percent before January 6, 2011 and a rating higher than 20 percent from January 6, 2011 for a stress fracture of the lower left leg. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1996 to November 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2010, the Board remanded the case to afford the Veteran a hearing.  In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In December 2010, the Board remanded the case to afford the Veteran VA examinations to determine the current severity of the Veteran's disabilities.  The VA examinations occurred in January 2011 and April 2012.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

During the pendency of the appeal, in a rating decision in July 2012, the RO increased the rating for chronic low back strain from 20 percent to 40 percent, effective April 2012, the date of a VA examination and granted separate ratings for right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy.  In the same rating decision, the RO increased the rating for a stress fracture of the lower left leg from 10 percent to 20 percent, effective January 2011, the date of a VA examination.  The Veteran has not yet expressed disagreement with the separate ratings for peripheral neuropathy and the separate ratings have not been procedural development of appellate review.  






FINDINGS OF FACT

1.  Before April 19, 2012, chronic low back strain is manifested by flexion to 60 degrees (taking into account pain, fatigue, weakness, lack of endurance, and incoordination, but) without any incapacitating episodes involving bed rest prescribed by a physician, ankylosis, or objective evidence of neurological involvement of the lower extremities.  

2.  From April 19, 2012, chronic low back strain is manifested by forward flexion to 20 degrees without unfavorable ankylosis or incapacitating episodes involving bed rest prescribed by a physician or objective neurological abnormality, except peripheral neuropathy of the lower extremities which are rated separately.

3.  Before January 6, 2011, the stress fracture of the lower left leg is manifested by mild symptoms.

4.  From January 6, 2011, the stress fracture of the lower left leg is manifested by moderate symptoms.



CONCLUSIONS OF LAW

1.  Before April 19, 2012, the criteria for a rating higher than 20 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

2.  Since April 19, 2012, the criteria for a rating higher than 40 percent for chronic low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).


3.  Before January 6, 2011, the criteria for an initial rating higher than 10 percent for stress fracture of the lower left leg have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5262 (2011).

4.  Since January 6, 2011, the criteria for an initial rating higher than 10 percent for stress fracture of the lower left leg have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5262 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 




In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2003, in December 2005, and in January 2007.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the symptoms had increased and the effect on employment. 

The Veteran was notified that VA would obtain VA records and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); 





of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the statement of the case, dated in October 2007 and the supplemental statements of the case, dated in November 2007, July 2008, August 2008, and June 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records and private medical records.  The Veteran was afforded VA examinations in April 2006, in November 2006, in October 2007, in January 2011, and in April 2012.

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).



Chronic Low Back Sprain

In December 2005, one month after VA received his claim for an increased rating for chronic low back sprain, the Veteran sought VA treatment complaining of back pain.

In December 2005, Dr. J. L. N., the Veteran's private g chiropractor submitted a report noting that the Veteran had a constant achy, dull, and pressure like back pain with muscle spasms and a numbing ache.  It was noted that the Veteran appeared to experience a moderate level of pain and discomfort and a moderate degree of hypertonicity in the lower thoracic muscles and lumbar paraspinal muscles.  The Veteran had 30 degrees flexion with pain, extension to 10 degrees with pain, rotation to 10 degrees bilaterally and lateral flexion 10 degrees bilaterally. 

In January 2006, the Veteran complained of low back pain.  The Veteran did not have spasms or additional pain upon pressure.  There were no neurological findings and the joints had good range of motion.  

In a statement in February 2006, the Veteran's mother stated that the Veteran suffered from constant back pain and he could not run.  In March 2006, the Veteran's father stated that the Veteran had a reduced ability to perform tasks that were routine before service.

In March 2006, the Veteran complained of back pain.  It was noted the Veteran walked with a limp favoring the left leg and it was attributed to a stress fracture.  

On VA examination in April 2006, the Veteran complained of pain over the lumbosacral area and in the right and left iliac crests.  The pain radiated.  The Veteran experienced pain, daily with walking, sitting, standing, bending, or squatting.  The Veteran identified problems performing yard work, repairs, and lifting.  



The back disability had not resulted in any lost time at work but it has slowed his activities.  There have been no episodes of incapacity requiring bed rest prescribed by a physician.  The Veteran estimated he could walk 10 to 100 feet before the back and leg pain began.

Upon examination, the Veteran complained of back pain.  An MRI showed normal lumbar vertebrae with general canal stenosis without focal disc pathology.  The examiner stated the Veteran demonstrated inadequate responses to the examination and his diagnosis was a lumbar strain, not documented secondary to the inability to perform an adequate lumbar examination.  

Also in April 2006, on an orthopedic consultation by VA, the Veteran walked without an antalgic gait.  The neurologic examination was normal and the diagnosis was chronic low back pain without focal deficit.

In May 2006, the Veteran complained of back pain and left leg pain, limping on the right.  No atrophy or radiculopathy was noted on this occasion but in July 2006, the Veteran complained of lower back pain.  The Veteran was given a back brace in addition to the cane but the Veteran did not believe it helped.  The constant low back pain hindered the Veteran in walking, bending, kneeling, sleeping, and in maintaining a house.

On VA examination in November 2006, the Veteran complained of back pain, aggravated by standing, prolonged sitting, or in certain positions lying down. The Veteran stated that he lost 2 to 3 days of work a month.

The Veteran walked with a cane and had an antalgic gait suggesting back pain.  Forward flexion was to 60 degrees with pain starting at 25 to 30 degrees and extension to 30 degrees.  Left lateral flexion was 30 degrees and right lateral flexion was 15 degrees.  Rotational flexion was 25 degrees bilaterally.  Hip strength was 3/5 but both knee and ankle strength was 4/5.  


The VA examiner noted decreased sensation.  The deep tendon reflexes were normal.  The Veteran had a positive Lasegue's sign at 35 degrees bilaterally but negative Romberg and Babinski testing. 

The VA examiner estimated the Veteran would have additional limitation of 60 degrees and 15 degrees of lateral flexion, which represented a mild to moderate additional functional limitation of motion of the lumbar spine during repetitive use due to pain. 

On VA examination in October 2007, the Veteran described severe pain across his low back usually aggravated by standing or prolonged sitting.  The pain was mostly constant with shooting pains through his thighs.  He used a brace constantly.  He calls in sick at least 2 days a month due to his back.    

On examination, the gait was non-antalgic.  Forward flexion was to 10 degrees, extension 10 degrees, bilateral lateral flexion was 10 degrees and bilateral rotational flexion was 10 degrees.  On repetition, the Veteran had 15 degrees forward flexion without evidence of pain.  On neurological examination, the Veteran had normal muscle strength but decrease sensation in the anterior and posterior aspects below the left knee to the ankle.  The right lower extremity was normal.  Reflexes were 1 +.  X-rays, a bone scan, and an MRI were all interpreted as normal.  

The VA examiner concluded that the Veteran had no additional functional limitation of motion due to flare-up or repetitive use due to pain, fatigue, weakness, or lack of endurance.  The examiner based his opinion on the radiological results as well as the fact that the Veteran was able to take off and put on his shoes without difficulty while bending the lower back.  

On VA examination on April 19, 2012, the Veteran experienced more pain during a flare-up with pain shooting down into his thighs and it was more difficult to walk or bend.  He constantly used a brace and a cane on occasion.



Forward flexion was to 20 degrees, extension was to 5 degrees, right and left lateral flexion was to 20 degrees, and right and left rotational flexion was to 20 degrees.  There was no change with repetition.  The examiner described the Veteran's functional loss as pain on movement, disturbed locomotion, and interference with sitting, standing, or weight bearing.  There was localized tenderness, guarding, and muscle spasms, resulting in an abnormal gait and spinal contour.

On neurological examination, an EMG/NCS study was normal but the Veteran displayed severe paresthesia and numbness for the left lower extremity and moderate paresthesia and numbness for the right lower extremity.  Both extremities had severe constant pain.  Muscle strength generally was 4/5.  Reflexes were normal.  Sensation was normal except for decreased sensation in the right knee and thigh area in the L3-L4 dermatome pattern.  The Veteran did not have intervertebral disc syndrome.  

X-rays revealed a normal lumbar spine except for unchanged scoliosis and the MRI was interpreted as unremarkable.  The VA examiner noted the Veteran worked for a military contractor in a position that called for lifting, which resulted in more pain.  The Veteran had called in sick to work.   

Rating Criteria for Chronic Low Back Sprain

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  Ratings under the General Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code for the neurologic abnormality. 




For a disability in the lumbar spine area, the General Formula criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Under the General Rating Formula for a lumbar spine disability such as the Veteran's chronic low back strain the next highest rating is 40 percent, which requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for 10 percent are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. The criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 



An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

Before April 19, 2012

The Veteran has been service connected for chronic low back strain since November 2001.  Since the date the Veteran has filed for an increased rating for his low back strain, he has been rated at 20 percent.  In a rating decision issued in July 2012, the disability was increased to 40 percent, effective April 19, 2012, the date of a VA examination.  

The Veteran argues that the severity of his disability was worse than the ratings awarded since filing his claim.

In December 2005, the Veteran had 30 degrees of flexion, extension to 10 degrees, rotation to 10 degrees, bilaterally, and lateral flexion to 10 degrees, bilaterally.  

On VA examination in April 2006, the VA examiner reported that the examination was inadequate, because the Veteran gave inadequate responses.  

On VA examination in November 2006, forward flexion was to 60 degrees with pain starting at 25 to 30 degrees. The range of motion was not additionally limited by weakness, instability, lack of endurance, fatigue, repetitive use, or flare-ups. 






As 60 degrees of flexion does not more nearly approximate 30 degrees, the criteria for the next higher rating based on limitation of motion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met. Alternatively, in the absence of favorable ankylosis of the entire thoracolumbar, the criteria for the next higher rating have not been met.  Also, there was no evidence of incapacitating episodes requiring bed rest prescribed by a physician.  

The Board finds the VA examination in October 2007 was inadequate for rating.  While forward flexion was measured at 10 degrees, the VA examiner based finding on the radiological results as well as the inexact observation that the Veteran was able to take off and put on his shoes without difficulty while bending the lower back.  

To the extent the Veteran calls attention to the level of pain he experiences, limiting his ability to function, under the General Rating Formula, the rating criteria apply with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of an injury.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In addition, while the evidence demonstrates the Veteran had pain through his range of motion as the VA examination in 2006 demonstrated, the United States Court of Appeals for Veterans Claims (Court) held in Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. 

The Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement, as well as swelling, deformity, and atrophy, that affects stability, standing, and weight-bearing.  



Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion should be considered. 

In sum, before April 19, 2012, the objective evidence establishes that before April 19, 2012, the Veteran's forward flexion was greater than 30 degrees and there is no evidence of ankylosis.  There is also no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician.  Thus, the Veteran's disability does not meet or more nearly approximate the criteria for a rating higher than 20 percent before April 19, 2012.  

From April 19, 2012

Since the VA examination of April 19, 2012, the Veteran's disability has been rated at 40 percent.  The next higher evaluation, 50 percent, is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

The VA examiner, however, determined that there was no ankylosis of the thoracolumbar spine and thus, the evidence does not satisfy the criteria for the next higher rating.

To the extent the Veteran argues his disability picture more nearly approximates the criteria for a 50 percent rating because of the limited range of motion, although there was additional loss of range of motion with repetitive movements, the changes did not more nearly approximate or equate unfavorable ankylosis of the entire thoracolumbar spine as there is no evidence of difficulty walking, because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 



In the absence of at least one of the foregoing signs or symptoms of unfavorable ankylosis of the thoracolumbar spine on VA examinations or in any other medical evidence of record, the disability picture does not more nearly approximate or equate to unfavorable ankylosis, the criteria for the next higher rating under the General Rating Formula for Diseases and Injuries of the Spine based on orthopedic manifestations.  38 C.F.R. § 4.7. 

The Board also finds that there is no additional disability due to functional loss due to pain under 38 C.F.R. § 4.40 or additional disability due to functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 that would more nearly approximate the disability picture of unfavorable ankylosis.  There is no objective evidence to demonstrate that pain on use or during flare ups results in additional functional limitation to the extent that under Diagnostic Code 5242 unfavorable ankylosis of the thoracolumbar spine is shown. 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  As already noted, painful motion was taken into account on the range of motion studies as noted on the VA examination in April 2012.

As for objective neurologic abnormalities, the Veteran has a separate rating for neurologic abnormalities for the right lower extremity.  

Also, in the absence any evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months as prescribed by a physician while under that physician's treatment at that time, the criteria for the next higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes have not been met.

There are no other diagnostic codes that apply. 

As the preponderance of the evidence is against a rating higher than 40 percent for degenerative disc disease of the lumbosacral spine from April 19, 2012, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


Residuals of a Stress Fracture to the Left Lower Leg

Facts 

In March 2006, the Veteran complained of pain in the left lower leg that he stated was different than any pain that originated from his lower back.  He walked with a limp favoring the left leg.  The diagnosis was left leg pain secondary to a history of a stress fracture.

On VA examination in April 2006, the Veteran stated he has daily pain 10/10 that does not fluctuate.  It is worse if he ran or walked and better with rest and avoiding any use of the leg.  He used pain medication and topical balms.  He could walk about 100 feet before he needed to rest.  He could stand for 10 minutes.  The disability affected him in any activity, requiring lifting.  The Veteran worked in a civilian capacity at a nearby military base and did not have any lost time due to the left lower leg disability.  He worked as a range inspector.  

The VA examiner elicited tenderness over the tibial shaft and medial muscle compartments.  There were no other findings such as infection, edema, or vascular changes.  The post tibial pulses were normal bilaterally and there was no muscle wasting or atrophy.  X-rays demonstrated a mild irregularity of the tibial tubercle, but the tibial shaft did not have any abnormalities.  The diagnosis was left leg pain secondary to muscle strain described as moderate.  

In the Veteran's substantive appeal in March 2009, the Veteran stated he had constant pain in his left knee and it frequently buckled.

In October 2007 on VA examination, the Veteran stated the pain usually started below the knee and extended to his ankle.  The pain was mild to moderate aggravated by standing.  The Veteran did not use a brace and there was no functional limitation to his walking or standing.  



The disability usually did not affect his daily activities and he had not lost any time from work due to the left lower leg disability.

Forward flexion of the left knee was to 15 degrees and extension was minus 10 degrees although the Veteran had pain from 15 degrees to 0 degrees.  The anterior drawer, Lachman's, and McMurray's test were all negative.  On neurological examination, the Veteran had normal muscle strength but decreased sensation in the anterior and posterior aspects below the left knee to the ankle.  The diagnosis was a stress fracture to the left leg not found.  The examiner also concluded there was no additional functional limitation to the left lower leg due to flare- ups or repetitive use due to pain, fatigue, weakness, or lack of endurance.  

In June 2008, the Veteran complained of pain.  Although the pain was continuous, he had not missed work, which was a 40 hour a week desk job.  It was noted that while the Veteran walked as if the pain was very pronounced, he was not very cooperative with the examination such as testing range of motion.  For instance, the Veteran was able to flex the leg when sitting down but could not do it when the examiner attempted to move it.  The examiner noted atrophy of the muscle next to the shin on the left side of both shins bilaterally.  The examiner could not explain the finding except he did not believe the knee was involved as the quadriceps muscles were normal.  

In March 2009, an x-ray of the left lower leg demonstrated exostosis of the anterior tibia and a solid periosteal thickening.  The left knee joint space was maintained without any specific bone or joint abnormality found.  It was also noted an MRI of the left lower leg was normal.

In July 2009 on VA examination, the Veteran complained of symptoms of stiffness, weakness, locking and flare-ups which caused severe ankle pain and swelling on the lateral side.  A flare- up occurs about once a month and lasts for a day or two.  He used a knee brace during a flare-up.  He did not have any episodes of dislocation or subluxation.  


Upon examination, both legs were symmetrical in appearance.  The left ankle did not have ankylosis.  The left ankle dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  The right ankle had the same results, that is, dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding.  The Veteran had a normal gait with no functional limitations on standing, or walking and there were no signs of abnormal weight bearing.  X-ray findings were consistent with an old healed stress fracture of the left lower leg.

The diagnosis was a mild stress fracture of the left lower leg with no signs of instability of a joint and has only mild effect upon the Veteran's occupation and activities of daily living.  The swelling by the Veteran was not a residual of the stress fracture as it was in a proximal location.   The examiner stated there was no ill effect from the fracture.  

On VA examination in January 2011, the Veteran complained of shin splints.  He complained of stiffness, buckling, and felt that the stress fracture was still present.  The Veteran could not run due to the left lower leg disability and other disabilities.  The Veteran was able to stand for an hour and walk a quarter of a mile.  He used a sleeve brace and an ankle brace every day and he used a cane once every two weeks.  

The Veteran complained that knee was unstable.  The Veteran did not experience any incoordination, deformity, dislocation, or subluxation.  He did have a moderate flare-up every 2 to 3 weeks, which lasts for 1 to 2 days, which was worse in the winter.  

As for the left ankle, the Veteran described pain, giving way, instability, weakness, and decreased speed in range of motion.  He did not have any deformity, stiffness, or incoordination.  The ankle pain was sharp over the medial side of the ankle moving from the shin down to the ankle anteriorly.  


The Veteran did not experience any incoordination, deformity, dislocation, or subluxation.  He had flare-ups every 2 to 3 weeks, which last 1 to 2 days.  Prolonged standing and walking increased the ankle pain.

On physical examination, the examiner noted the Veteran had weight bearing on the lateral column of the left foot.  There was increased wear on the outside edge of his left shoe.  The examiner also noted tenderness, pain at rest, weakness, and guarding of movement in the left knee.  There also were clicks or snaps and grinding and the McMurray test was positive.  The Veteran also had a flexion contracture of the left knee and he was unable to extend it completely.  Left knee range of motion was from 8 degrees to 95 degrees.  After repetition, the range of motion decreased from 10 degrees to 95 degrees and extension was from 8 degrees to 10 degrees.  The examiner also noted muscle weakness of the left lower extremity.  

The left ankle also had tenderness and pain at rest.  The left ankle joint was tender anteromedially and over the tibialis anterior.  The Veteran also had pes planus with a neutral hind foot.  The Veteran had difficulty doing a heel raise secondary to pain and the Achilles tendon was nontender.  He was tender along the length of the flexor hallucis longus in the calf ankle and foot.  No range of motion was recorded for the ankle.  

X-rays were within normal limits. For the left knee, leg, left ankle, and left foot, the examiner concluded the Veteran had two areas of pain.  The first area was over the anterolateral corner of the left ankle joint, which clinically presented itself as intra-articular soft tissue impingement.  Functionally, the Veteran had pain at the extremes of ankle motion and he had pain walking over inclines and uneven ground.  The other area of pain was over the sesamoid bone within the flexor hallucis longus of the left foot, causing abnormal weight bearing.  The VA examiner concluded that the Veteran had decreased weight bearing in the left lower extremity resulting in weakness and pain more proximal to the knee.  




The examiner noted the Veteran had demonstrated weakness in the quadriceps and the hamstring in addition to the flexion contracture which limits full excursion of the range of motion for normal gait and strength.  

On VA examination in April 2012, the strength of knee extension, ankle plantar flexion and dorsiflexion, and great toe extension were reduced in the left lower extremity compared to the right.  No atrophy was noted.  Left knee flexion was to 100 degrees with pain beginning at 95.  Left knee extension was to zero degrees.  Repetition resulted in less than normal and pain upon movement as well as disturbance of locomotion and interference with sitting, standing, and weight bearing.   The Veteran had tenderness or pain to palpation for the joint line of the knee and muscle strength was 3/5 for both flexion and extension.  There were no signs of instability, subluxation, or dislocation.  The Veteran did have bilateral medial shin pain, which resulted in pain shooting to both the knee and the ankle.  The examiner noted tenderness along the medial shins of both legs but the left was markedly greater than the right.  

Turning to the ankle, plantar flexion was to 20 degrees with objective evidence of painful motion at 15 degrees.  Dorsiflexion was to 10 degrees which is where pain was noted.  After repetition, plantar flexion was to 15 degrees and dorsiflexion was to 0 degrees.  Repetition resulted in less than normal and pain upon movement as well as disturbance of locomotion and interference with sitting, standing, and weight bearing.  There were no signs of laxity or ankylosis.  The Veteran was tender along left posterior tibial tender extending to area posterior to the medial tibial.  

Radiological studies did not indicate degenerative or traumatic arthritis or patellar subluxation in the left knee.  A bone scan, however, noted a mild medial uptake proximal to mid tibial shaft that could represent shin splints unchanged on the right and mildly increased on the left.  




An MRI demonstrated mild tendinopathy of the patellar tendon with adjacent insertion bursitis and apparent tibial spur.  The ankle studies were normal.  The examiner also noted that the ankle has caused the Veteran to lose time at work and he has trouble with prolonged standing.

Rating Criteria

The Veteran's disability, residuals of a stress fracture to the left lower leg, is rated under Diagnostic Code 5262, for impairment of the tibia and fibula, where there is malunion, a 10 percent rating is assigned for slight knee or ankle disability; a 20 percent rating is assigned for moderate knee or ankle disability; and a 30 percent rating is assigned for marked knee or ankle disability.  Where there is nonunion, with loose motion, requiring brace, a 40 percent rating is assigned.  Although there is no evidence of malunion or nonunion of the tibia and fibula, rating under Diagnostic 5262 by analogy is appropriate as there is no Diagnostic Code for residuals of a stress fracture of the left lower leg.  See 38 C.F.R. § 4.27.

To determine whether the Veteran's disability is slight, moderate or marked, the Diagnostic Codes for limitation of motion for the ankle and knee will be used.  

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). A separate rating may be assigned for limitation of flexion or for limitation of extension.  

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees, the criterion for a 20 percent rating is flexion limited to 30 degrees, and the criterion for a 30 percent rating, the maximum schedular rating, is flexion limited to 15 degrees.

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees, the criterion for a 20 percent rating is extension limited to 15 degrees, and the criterion for a 30 percent rating is extension limited to 20 degrees.


Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Also instability of the knee may be rated separately under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability and a maximum rating of 30 percent rating is assigned for severe impairment.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling. 38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees. 38 C.F.R. § 4.71, Plate II.

Disabilities of the ankle may also be rated under Diagnostic Code 5270, ankylosis. Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  As neither the Veteran's left ankle nor the Veteran's left knee is ankylosed, Diagnostic Code 5270 does not apply.






Analysis

Since November 2001, the Veteran's disability, residuals of a stress fracture to the left lower leg (lower left leg disability), has been rated at 10 percent.  In a rating decision issued in July 2012, the disability was increased to 20 percent, effective January 6, 2011, the date of a VA examination.  

The Veteran argues that the severity of the disability is worse than the ratings awarded.  

After a review of the evidence, the Board finds that the functional impairment of the lower left leg disability equates to a slight disability before January 6, 2011.  The medical evidence does not demonstrate that the Veteran has a moderate disability before that time.  As noted in October 2007, the lower left leg disability did not affect his daily activities and he was able to perform his job.  Although affected by pain, there was no functional limitation to walking or standing.   Considering the Veteran's ability to dorsiflex and plantar flex his ankles when recorded in July 2009, together, the range of motion for the ankle was normal. 38 C.F.R. § 4.71a, plate II.  Except for atrophy noted in June 2008, which the evaluating medical provider could not explain, his left leg has not exhibited atrophy and has symmetrical in comparison to the right.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, which addresses functional loss due to pain and weakened movement and excess fatigability, in addition to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the present record does not indicate that the Veteran has such disabling pain or functional impairment resulting from his service-connected ankle disability to warrant the assignment of a higher rating, considering, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  That is, there is no objective, quantifiable evidence of additional loss of range of motion loss due to pain on use or during flare-ups that would equate to a marked limitation of motion of the ankle. 



In October 2007 on VA examination, forward flexion of the left knee was to 15 degrees and extension was minus 10 degrees although the Veteran had pain from 15 degrees to 0 degrees.  While it appears that the residuals from the stress fracture of the left lower leg at this examination appear to be severe, the VA examiner concluded the Veteran had no additional functional limitation of motion due to flare-up or repetitive use due to pain, fatigue, weakness, or lack of endurance.  He based his opinion on the negative radiological results as well as the fact that the Veteran was able to take off and put on his shoes without difficulty while bending the lower back.  The findings are therefore inexact.  As the VA examinations before and subsequent to October 2007 demonstrated greater ranges of motion and similar, but less severe levels of symptoms, and reconciling the evidence into a consistent disability picture, the disability picture as a whole, the Board determines that the findings on VA examination in October 2007 do not support a higher rating.  

Significantly, the disability has not affected the Veteran's ability to perform his civilian occupation as a military contractor.  Moreover, in assessing the effect on the Veteran's s usual occupation or daily activities, one VA examiner, in July 2009, found mild effect upon the Veteran's occupation and activities of daily living and there was no ill effect from the stress fracture. 

In light of the foregoing, the Veteran's right ankle limitation of motion is of slight or mild severity and the effects of the disability are also generally of no more than mild or slight severity. 

As the preponderance of the evidence is against the claim for a rating higher than 10 percent for residuals of a stress fracture of the left lower leg, the 
benefit-of-the-doubt standard does not apply. 38 C.F.R. § 5107(b). 







Since January 6, 2011

On VA examination on January 6, 2011, the left knee range of motion was from 8 degrees to 95 degrees.  After repetition, the range of motion decreased from 10 degrees to 95 degrees and extension was from 8 degrees to 10 degrees.  The examiner also noted muscle weakness of the left lower extremity.  It does not appear that the Veteran's ankle range of motion was tested although the veteran reported limited ankle motion.  

On VA examination in April 2012, left knee flexion was to 100 degrees with pain beginning at 95.  Left knee extension was to zero degrees.  As to the ankle, plantar flexion was to 20 degrees with objective evidence of painful motion at 15 degrees.  Dorsiflexion was to 10 degrees which is where pain was noted.  After repetition, plantar flexion was to 15 degrees and dorsiflexion was to 0 degrees.  

After a review of the evidence, the Board finds that the functional impairment of the lower left leg disability equates to moderate limitation of motion.  The medical evidence does not demonstrate that the Veteran has marked limitation of motion.  Considering the Veteran's ability to dorsiflex and plantar flex together, the range of motion for the ankle is roughly 50 percent or more of normal.  

As for the knee, while range of motion was limited particularly as to extension in January 2011, such severity was not noted before, and more importantly, on the subsequent VA examination in  April 2012, the Board has construes the evidence to establish a disability picture as a whole as a moderate disability picture since January 6, 2011.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, which addresses functional loss due to pain and weakened movement and excess fatigability, in addition to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  



However, the present record does not indicate that the Veteran has such disabling pain or functional impairment resulting from his service-connected lower left leg disability to warrant the assignment of a higher rating, considering, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  That is, there is no objective, quantifiable evidence of additional loss of range of motion loss due to pain on use or during flare-ups that would equate to a marked limitation of motion of the ankle. 

In light of the foregoing, after January 6, 2012, the Veteran's lower left leg disability is of moderate severity and the effects of the disability are also generally of no more than moderate severity. 

The Board has considered rating the Veteran's lower left leg disability under other Diagnostic Codes to afford him a higher rating.  For instance, rating the knee based upon limitation of motion, see Diagnostic Codes 5260, 5261.  In this case, however, the manifestations of the knee, if evaluated separately, would not afford the Veteran a higher or separate rating.  It is noted that pain, limitation of flexion, limitation of extension, instability, and the other symptoms and limitation of function exhibited by the Veteran have already been evaluated under Diagnostic Code 5262, and to separately rate those same symptoms and limitations of functions under Diagnostic Codes 5260 and 5261, or 5271 for the ankle would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Thus, the Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.

Finally, it is noted that the Veteran exhibited pain while the range of motion at various VA examinations was tested.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion should be considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).



For the above reasons, the preponderance of the evidence is against the claim for a rating higher than 20 percent from January 6, 2011, and the benefit-of-the-doubt standard does not apply. 38 C.F.R. § 5107(b).   

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 






In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion, limitation of extension, and slight subluxation with joint pain, which is contemplated by the Rating Schedule under Diagnostic Codes 5257, 5260, and 5261, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not raised and the record does not reasonably raise the claim for a total disabled rating for compensation based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447  (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

A rating higher than 20 percent for chronic low back strain before April 19, 2012, is denied.  A rating higher than 40 percent for chronic low back strain since April 19, 2012, is denied. 

A rating higher than 10 percent for a stress fracture of the lower left leg before January 6, 2011, is denied.  A rating higher than 20 percent for a stress fracture of the lower left leg strain since January 6, 2011, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


